          Case 1:20-cv-10413-SDA Document 29 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          4/16/2021
 Joshua Adams,

                                 Plaintiff,
                                                               1:20-cv-10413 (SDA)
                     -against-
                                                               ORDER OF DISMISSAL
 Haile Bistro, Inc. et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

        It having been reported to this Court that this case has been settled, it is hereby ORDERED

that the above-captioned action is discontinued without costs to any party and without prejudice

to restoring the action to this Court’s docket if the application to restore the action is made within

thirty (30) days.

SO ORDERED.

DATED:          New York, New York
                April 16, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
